DETAILED ACTION
In response to remarks filed 06/15/2022
Status of Claims
Claims 1-14 are currently pending;
Claims 1-14 were previously presented;
Claims 1-14 are rejected hereinafter.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krywyj (US 2012/0098955) in view of MacMillan et al. (US 7,181,985).
With regards to claim 1, Krywyj discloses an apparatus for inspecting and coating interior surface walls of a pipe system (abstract) comprising: a plurality of housings (32, 40, 60); an umbilical tether (30)for towing said housings through said pipe system and connecting said housings to one another (figure 2 and 5a); scanning equipment (inspection head 32 comprises a camera.and hydrophone; or ultrasound sensors 40; paragraphs 0054-0069) for evaluating a condition of interior surface walls and a structural condition of said pipe system contained in a first of said housings; and a coating device (60) contained in a second of said housings to apply a coating to said interior surface of said pipe system in response to the evaluations performed by said scanning equipment (figure 2). Krywyj discloses the invention substantially as claimed. However, Krywyj is silent about wherein said umbilical tether including a feed line for supplying a coating material. MacMillan et al. teaches an apparatus (10) for inspecting and coating interior surface (74) of a pipe system (14) comprising a coating device (78), scanning equipment (88) such as a camera for evaluating a condition of the inner surface of the pipe and wherein said umbilical tether includes a feed line (supplying tube 116) for supplying coating material (figure 1 and 10). It would have been obvious to one of ordinary skills in the art to modify the system of Krywyj to include a feed line as taught by MacMillan et al., since such modification would provide coating for extensive repair areas.  
As to claim 2, Krywyj discloses the invention substantially as claimed. However, Krywyj is silent about wherein said housings are spherical. It would have been an obvious matter of design choice to modify the shape of the housings to be spherical, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In this case one skilled in the art would have used a spherical housing to pass smoothly through the bents of a pipe (see for example US 5181668 spherical guide 61).
As to claim 3, Krywyj discloses wherein said scanning equipment is selected from the group consisting of: cameras, laser scanners and sonar (paragraphs 0060 and 0066; “camera” “a sonde (acoustic output probe)” and “hydrophone”).
As to claim 4-7, Krywyj discloses a computer is connected to said umbilical tether to analyzethe data and display the anylized data (paragraph 004-009; 0024 and 0066). Krywyj discloses the invention substantially as claimed. However, Krywyj does not explicitly claim comprising: a control computer connected to said umbilical tether, said control computer receiving and recording data about the condition of said pipeline from said scanning equipment and capable of controlling a rate of application of said coating device based on the condition of said pipeline. MacMillan et al. teaches an apparatus (10) for inspecting and coating interior surface(74) of a pipe system (14) comprising a coating device (78) such as a spinning spray head, scanning equipment (88) such as a camera for evaluating a condition of the inner surface of the pipe and a control computer (22, 30) connected to the umbilical tether (24), said control computer controls a rate of application of said coating device base on the condition of the pipe, the umbilical tether is capable of towing said apparatus, transmitting data between the control computer and said apparatus and supplying coating material to said coating device (col. 6, lines 4-17; figure 1). It would have been obvious to one of ordinary skill in the art to modify the system of Krywyj to have the control computer and spinning spray head as taught by MacMillan et al., since such modification would provide a system allowing an operator to efficiently control the operations of the apparatus.
As to claim 8, Krywyj discloses wherein said housings (32, 40, 60) are in spaced apart relation and connected via said umbilical tether allowing said apparatus to be flexible (figure 2; paragraph 0068).
As to claim 9, Krywyj discloses a method of lining the interior surface walls of a pipe (10) system comprising: towing a pipe coating system using an umbilical tether, including scanning equipment (32, 40; camera and sensor) and a coating device (60) through a pipeline to be repaired (figure 1-5); evaluating a condition of interior surface walls and a structural condition of the wall of said pipe system using said scanning equipment (paragraph 004-009; 006); and applying a coating to said interior surface of said pipe system in response to the evaluations performed by said scanning equipment (paragraph 0018-0023; NOTE: depending on the type, size, shape, location, etc., of the repair, the system will control the desired amount coating material applied). Krywyj discloses the invention substantially as claimed. However, Krywyj is silent about wherein said umbilical tether including a feed line for supplying a coating material. MacMillan et al. teaches an apparatus (10) for inspecting and coating interior surface (74) of a pipe system (14) comprising a coating device (78), scanning equipment (88) such as a camera for evaluating a condition of the inner surface of the pipe and wherein said umbilical tether includes a feed line (supplying tube 116) for supplying coating material (figure 1 and 10). It would have been obvious to one of ordinary skills in the art to modify the system of Krywyj to include a feed line as taught by MacMillan et al., since such modification would provide coating for extensive repair areas.
As to claim 10, Krywyj discloses aid coating system further comprising: a plurality of housings (figure 2), said scanning equipment in a first housing (32, 40), said coating device in a second housing (60), and an umbilical tether (30) for towing said housings through said pipe system and connecting said housings to one another (figure 1-5).
As to claim 12, Krywyj discloses wherein said scanning equipment is selected from the group consisting of: cameras, laser scanners and sonar (paragraphs 0060 and 0066).
As to claim 13-14, Krywyj discloses a computer is connected to said umbilical tether to analyze the data and display the analyzed data (paragraph 004-009; 0024 and 0066). Krywyj discloses the invention substantially as claimed. However, Krywyj does not explicitly claim comprising: a control computer connected to said umbilical tether, said control computer receiving and recording data about the condition of said pipeline from said scanning equipment and capable of controlling a rate of application of said coating device based on the condition of said pipeline. MacMillan et al. teaches an apparatus (10) for inspecting and coating interior surface(74) of a pipe system (14) comprising a coating device (78), a scanning equipment (88) such as a camera for evaluating a condition of the inner surface of the pipe and a control computer (22, 30) connected to the umbilical tether (24), said control computer controls a rate of application of said coating device base on the condition of the pipe, (col. 6, lines 4-17; figure 1). It would have been obvious to one of ordinary skill in the art to modify the system of Krywyj to have the control computer as taught by MacMillan et al., since such modification would provide a system allowing an operator to efficiently control the operations of the apparatus.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krywyj (US 2012/0098955) in view of MacMillan et al. (US 7,181,985) and Schempf et al. (US 6,820,653).
As to claim 11, Krywyj discloses the invention substantially as claimed. However, Krywyj is silent about further comprising: towing a pipe liner sleeve into said pipeline behind said pipe coating system. Schempf teaches a similar apparatus for inspecting and repairing the interior walls of a pipe, including a plurality of housings (figure 1) and including towing a pipe liner sleeve into said pipeline behind said pipe coating system (figure 1 and 2c; col. 6, lines 40-57; col. 7, lines 25-45). It would have been obvious to one of ordinary skill in the art to modify the apparatus of Krywyj to include a pipe liner sleeve as taught by Schempf, since it would provide a sleeve patch repair that is conventional and well known in the art used depending on the type of repair job.
Response to Arguments
Applicant's arguments filed 01/28/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that “MacMillan a coating device is provided, there is no disclosure regarding feeding of said coating material to said spincaster in response to a coordinated scanner and coating element that move through the pipe in conjunction. MacMillan simply provides an inspection camera to observe the coating or cleaning process. It does not disclose a manner by which the system evaluates the condition of the pipeline and automatically dispense the correct thickness of coating in response to the pipeline evaluation.” – Examiner respectfully disagrees. MacMillan discloses feeding said coating material to said spincaster in response to the image provided by the camera, a skill operator determines whether the coating is required (col. 11, line 11-16). One skilled in the art would have modify the umbilical tether of Krywyj to include a feed line for supplying a coating material to provide coating of any problems area.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the present claims require that an onboard camera and other testing equipment evaluate the condition of the pipe surface and automatically control the application of the coating in response thereto”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411. The examiner can normally be reached Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIB A OQUENDO/Primary Examiner, Art Unit 3678